[teffner2019may1conform001.jpg]
May 1, 2019 VIA EMAIL Carrie W. Teffner Dear Carrie: In connection with your
appointment, effective May 1, 2019 (the “Appointment Date”), as Interim
Executive Chair (“Interim Chair”) of the Board of Directors (the “Board”) of
Ascena Retail Group, Inc. (“Ascena” or the “Company”), I am pleased to confirm
the terms of your employment by the Company as Interim Chair. Duties and
Responsibilities: As Interim Chair, you will perform the customary duties and
responsibilities of such position, as well as such other duties commensurate
with such position that you and the Board determine are appropriate for you to
undertake. As Interim Chair, it is expected that you will devote substantially
all of your working time, attention and energies to the business of Ascena, its
subsidiaries and affiliated entities. You agree not to engage in any other
business or employment without the written consent of the Board except as
otherwise specifically provided herein, provided that you may continue to serve
as a member of the board of directors of GameStop Corp. In addition, you may
perform uncompensated services in connection with either the management of
personal investments or with charitable or civic organizations, provided that
such activities do not interfere with your duties and responsibilities.
Effective as of the Appointment Date, you will continue to serve as a member of
the Board, subject to the requirement that you stand for re- election to the
Board when your term on the Board would otherwise expire. You will determine in
good faith which of the Company’s offices you will work from based on the
Company’s business needs. Base Salary and Benefits: Effective as of the
Appointment Date and while you serve as Interim Chair, your base salary will be
at an annualized rate of $1,000,000, payable in accordance with the Company’s
normal payroll practices. Effective as of the Appointment Date, you will be
eligible to participate in the retirement, health, life insurance and fringe
benefit plans and programs Ascena makes available to its senior executives
generally from time to time in accordance with the terms of such plans.
Incentive Compensation: As of the Appointment Date, you will be eligible to
participate in the 107530253v5



--------------------------------------------------------------------------------



 
[teffner2019may1conform002.jpg]
Company’s seasonal incentive compensation (“IC”) program at a target level of
150% of your base salary. Your annual target level (100% performance) is
$1,500,000. Maximum annual payout is double your target level (i.e., 200% of
target), or $3,000,000. Your IC for the season in which the Appointment Date
occurs will be pro-rated based on the number of days you are employed from the
Appointment Date through the end of the season. If earned, payments shall be
made in the same form and timing as made to other senior executives of Ascena.
The IC program is governed by the terms and conditions of the Ascena 2016
Omnibus Incentive Plan, as amended (or any successor plan) (the “2016 Plan”).
Long Term Incentives: Simultaneously with the execution of this letter, the
Compensation and Stock Incentive Committee of the Board (the “Compensation
Committee”) has approved and shall grant on the Appointment Date a one-time
long-term incentive award appointment grant of performance based equity (subject
to applicable award limitations in the 2016 Plan, approximately 60% will be
granted as Restricted Stock Units (“RSUs”) and approximately 40% will be granted
as Non-Qualified Stock Options (“NQSOs”)) equal to a value of $1,050,000 on the
Appointment Date (the “Appointment Grant”). The number of RSUs granted pursuant
to the Appointment Grant will be determined based on the closing price of the
Company’s common stock on the date of grant and the number of NQSOs granted
pursuant to the Appointment Grant will be determined using the Black-Scholes
value of the NQSOs (as determined by the Company) as of the date of grant. The
Appointment Grant will vest as follows, subject to your continued employment as
Interim Chair or service as a member of the Board, as applicable, from the grant
date through the applicable vesting date: 25% of each of the RSUs and NQSOs will
be eligible to vest if the closing price of the Company’s common stock equals or
exceeds $3 per share for a 20-consecutive trading day period on or prior to the
third anniversary of the grant date (the “$3 Hurdle”); an additional 25% of each
of the RSUs and NQSOs will be eligible to vest if the closing price of the
Company’s common stock equals or exceeds $5 per share for a 20- consecutive
trading day period on or prior to the third anniversary of the grant date (the
“$5 Hurdle”); and the remaining 50% of each of the RSUs and NQSOs will be
eligible to vest if the closing price of the Company’s common stock equals or
exceeds $7 per share for a 20-consecutive trading day period on or prior to the
third anniversary of the grant date (the “$7 Hurdle” and together with the $3
Hurdle and $5 Hurdle, the “Hurdles”); provided, however, if the $3 Hurdle, $5
Hurdle and/or the $7 Hurdle is actually achieved prior to the second anniversary
of the Appointment Date, the portion of the RSUs and Options related to the
achievement of the $3 Hurdle, $5 Hurdle and/or $7 Hurdle that was actually
achieved prior to the second anniversary of the Appointment Date will vest on
the second anniversary of the Appointment Date, subject to your continued
employment as Interim Chair or service as a member of the Board from the grant
date through such second anniversary date, except as expressly provided herein.
If the $3 Hurdle, $5 Hurdle and/or $7 Hurdle is not actually achieved by the
third 107530253v5



--------------------------------------------------------------------------------



 
[teffner2019may1conform003.jpg]
anniversary of the grant date, all RSUs and NQSOs that did not vest as of the
third anniversary will be forfeited for no consideration. The Appointment Grant
shall be subject to the terms and conditions of the 2016 Plan, applicable Award
Agreements thereunder and Plan Description/Prospectus and is conditioned on your
timely execution of the Company’s standard Confidentiality, Non-Solicitation and
Non- Competition Agreement. If your employment as Interim Chair ends due to the
appointment of a Non-Executive Chair and you continue to serve as a member of
the Board thereafter, the RSUs and NQSOs granted pursuant to the Appointment
Grant will remain outstanding and eligible to vest in accordance with and
subject to the terms and conditions of this letter. In the event (x) the Company
terminates your employment as Interim Chair without Cause (as defined in the
2016 Plan) and you do not continue to serve on the Board after such termination
or (y) of your Termination of Directorship (as defined in the 2016 Plan) other
than due to (i) your resignation or (ii) your removal for “cause” under Delaware
law while serving on the Board after your employment as Interim Chair ends due
to the appointment of a Non-Executive Chair, in either case prior to a Change in
Control (as defined in the 2016 Plan) (a “Qualifying Termination”), the
Appointment Grant will be treated as follows, subject to your timely execution
and non-revocation of the Company’s customary form of release of claims in favor
of the Company and related parties (the “Release Condition”):  You will become
vested in a pro rata portion of any outstanding and unvested RSUs and NQSOs for
which the applicable Hurdle(s) were actually achieved prior to your Qualifying
Termination. Such pro rata portion will be calculated by multiplying the number
of RSUs and NQSOs eligible to vest based on the actual achievement of the
applicable Hurdle by a fraction, the numerator of which is the number of days
from the grant date of the Appointment Grant until the termination date and the
denominator of which is 1,095. NQSOs that become vested on your Qualifying
Termination will remain exercisable for 6 months but in no event later than the
expiration date. In the event of your termination as Interim Chair or as a
member of the Board due to your death or Disability (as defined in the 2016
Plan) prior to the second anniversary of the grant date of the Appointment
Grant, then subject to your (or your estate’s or legal representative’s)
satisfaction of the Release Condition, the portion of the RSUs and NQSOs for
which the applicable Hurdle(s) were actually achieved prior to the date of such
termination will become immediately vested. NQSOs that become vested on your
termination due to death or Disability will remain exercisable for 6 months but
in no event later than the expiration date. 107530253v5



--------------------------------------------------------------------------------



 
[teffner2019may1conform004.jpg]
In the event, upon a Change in Control (as defined in the 2016 Plan), (x) your
employment as Interim Chair is terminated by the Company without Cause (as
defined in the 2016 Plan) and you do not continue to serve as a member of the
Board or (y) of your Termination of Directorship (as defined in the 2016 Plan)
other than due to (i) your resignation or (ii) your removal for “cause” under
Delaware law, in either case while serving on the Board after your employment as
Interim Chair ends due to the appointment of a Non-Executive Chair ((x) or (y),
each a “Change in Control Termination”), and provided that, on or prior to such
Change in Control Termination the $3 Hurdle has been satisfied, you will become
vested in a portion of the RSUs and NQSOs based on linear interpolation (rounded
to the nearest one-hundredth) between the (x) closing price of the Company’s
common stock for the 20-consecutive trading day period immediately preceding the
Change in Control Termination (the “Termination Date Price”) and (y) the Hurdles
between which the Termination Date Price falls (i.e., between the $3 Hurdle and
$5 Hurdle or between $5 Hurdle and $7 Hurdle). By way of example only, if the
Termination Date Price is $4, you will become vested in (i) the portion of the
RSUs and NQSOs that vest based on the achievement of the $3 Hurdle to the extent
not vested in accordance with this letter prior to the date of your Change in
Control Termination and (ii) an additional 50% of the tranche of the NQSOs and
RSUs that would vest upon actual achievement of the $5 Hurdle (i.e., an
additional 12.5% of the RSUs and NQSOs granted pursuant to the Appointment
Grant). If the Appointment Grant remains outstanding following the Change in
Control, the Hurdles shall be reasonably adjusted to account for the impact of
the Change in Control. Any portion of the RSUs and NQSOs granted pursuant to the
Appointment Grant that do not vest based on this paragraph will be forfeited for
no consideration on the date of your Change in Control Termination. If you
resign (x) as Interim Chair and do not continue to serve on the Board or (y)
from the Board after your employment as Interim Chair ends due to the
appointment of a Non-Executive Chair, all outstanding and unvested RSUs and
NQSOs subject to the Appointment Grant will be forfeited for no consideration as
of the date of your resignation. While you serve as Interim Chair, long term
incentive awards granted to you under the 2016 Plan prior to the Appointment
Date in connection with your service as a member of the Board will continue to
vest in accordance with the terms and conditions of the applicable Award
Agreements and the 2016 Plan. No Board Compensation: Effective as of the
Appointment Date and for so long as you serve as Interim Chair, you will not be
entitled to any additional compensation, whether cash or equity, with respect to
your service as a member of the Board. If you remain a member of the Board after
you cease serving as Interim Chair, you will be eligible to receive compensation
for such Board service in accordance with the Company’s non-employee director
compensation program then in effect (subject to pro ration as 107530253v5



--------------------------------------------------------------------------------



 
[teffner2019may1conform005.jpg]
applicable). Committee Memberships: Effective as of the Appointment Date and for
so long as you serve as Interim Chair, your membership on all standing
committees of the Board and any committees requiring director independence under
Nasdaq or SEC rules shall be suspended. Subject to Nasdaq and SEC independence
rules and provided you remain a member of the Board, when you cease serving as
Interim Chair, you will be permitted to resume membership on the standing
committees of the Board of which you were a member immediately prior to the
Appointment Date. Taxes: Any payments or benefits to be made or provided to you
pursuant to this letter shall be subject to any withholding tax (including
social security contributions and federal income taxes) as shall be required by
federal, state and local withholding tax laws. This letter is intended to be
exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986 and the guidance promulgated thereunder, and will be
interpreted, administered and operated in a manner consistent with that intent.
Governing Law: This letter shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles. While serving as Interim Chair, you will not be eligible to
participate in any Company-sponsored severance plan, including the Company’s
Executive Severance Plan. Upon termination of your employment as Interim Chair,
you will not be entitled to any severance payments or termination benefits
except as expressly provided herein with respect to the Appointment Grant. This
letter sets forth the entire agreement and understanding between you and the
Company regarding your service as Interim Chair, and supersedes any and all
other agreements or understandings, whether written or oral, between you and the
Company regarding the subject matter hereof, excluding Award Agreements under
the 2016 Plan relating to awards granted to you prior to the Appointment Date.
All pay and benefits otherwise remain subject to the terms and conditions of the
applicable plans, programs and policies. Please sign both copies of this letter,
keep one for your records and return one to me. Once again, congratulations on
your new position. Sincerely, I accept your offer as specified above. /s/ Kate
Buggeln /s/ Carrie W. Teffner Kate Buggeln Carrie W. Teffner Lead Independent
Director 5/1/19 5/1/19 Date Date 107530253v5



--------------------------------------------------------------------------------



 